436 So. 2d 250 (1983)
Billy J. STRICKLAND, Appellant,
v.
Esther D. WEDEKIND, Appellee.
No. 82-1170.
District Court of Appeal of Florida, Fifth District.
July 14, 1983.
Rehearing Denied September 14, 1983.
*251 Margaret A. Wharton of the Law Firm of Roger L. Berry, Sanford, for appellant.
Ned N. Julian, Jr. of Stenstrom, McIntosh, Julian, Colbert & Whigham, P.A., Sanford, for appellee.
PER CURIAM.
We reverse the order modifying sole custody from the father to shared parental responsibility under section 61.13(2)(b), Florida Statutes (1982 Supp.), because the record shows no substantial material change in circumstances since the entry of the original custody judgment. See Alonso v. Alonso, 432 So. 2d 174 (Fla. 3d DCA 1983); Frey v. Wagner, 433 So. 2d 60 (Fla. 3d DCA 1983). See also Kapner, March 1983, Fla.Bar Journal 163 "Shared Parental Responsibility: Questions and Answers."
REVERSED.
DAUKSCH and COWART, JJ., and FOXMAN, Associate Judge, concur.